ROBERT P. SMITH, Jr., Judge.
We find no basis in the record for concluding that the 1977 judgment decided or otherwise foreclosed issues in the related controversy between the parties which was resolved by the 1979 judgment now appealed. We also find substantial competent evidence to support the trial court’s finding that the County acquired, by compliance with Section 95.361(1), Florida Statutes (1979), the dedicated roads and appurtenances, including the described ditches, in the contested property. We find no error.
AFFIRMED.
ERVIN and WENTWORTH, JJ., concur.